Name: Commission Regulation (EEC) No 2147/85 of 30 July 1985 fixing for the 1985/86 marketing year the minimum price to be paid to producers for unprocessed dried grapes and the amount of production aid for dried grapes
 Type: Regulation
 Subject Matter: prices;  economic policy;  plant product
 Date Published: nan

 No L 199/26 Official Journal of the European Communities 31 . 7 . 85 COMMISSION REGULATION (EEC) No 2147/85 of 30 July 1985 fixing for the 1985/86 marketing year the minimum price to be paid to producers for unprocessed dried grapes and the amount of production aid for dried grapes threshold for currants for the 1985/86 marketing year (4) provides that the minimum price to be paid to producers of currants shall be reduced by 3 % for the 1985/86 marketing year ; whereas that objective can be achieved by multiplying the minimum price appli ­ cable to a given category of currants by a coefficient ; Whereas in order to ensure a smooth transition from the marketing year 1984/85 to that of 1985/86, a reasonable price relationship should be maintained for currants ; whereas to that end the reduction of the minimum price to be paid to producers should result in a similar reduction of the production aid ; Whereas the reduction of the minimum price to be paid to the producer should also be reflected in the increment of that price during the marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Articles 3b and 3c thereof, Whereas Council Regulation (EEC) No 1227/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit and vegetables (3) contains provisions concerning the methods for deter ­ mining the production aid ; Whereas, under Article 3b ( 1 ) of Regulation (EEC) No 516/77, the minimum price to be paid to producers is to be determined on the basis of : (a) the minimum price applying during the previous marketing year ; (b) the movement of basic prices in the fruit and vege ­ tables sector ; (c) the need to ensure the normal marketing of fresh products for the various uses ; Whereas Article 3c of the said Regulation lays down the criteria for fixing the amount of production aid ; whereas in respect of dried grapes a minimum import price is fixed pursuant to Article 4a of the same Regu ­ lation ; whereas the production aid for those products is calculated by reference to the minimum import price ; Whereas Article 3b (2) of Regulation (EEC) No 516/77 provides that the minimum price to be paid to produ ­ cers for unprocessed dried grapes shall be increased each month during a certain period of the marketing year by an amount corresponding to storage costs ; whereas in fixing that amount technical storage cost should be taken into consideration ; Whereas Council Regulation (EEC) No 1321 /85 of 23 May 1985 derogating from Regulation (EEC) No 989/84 concerning the application of the guarantee HAS ADOPTED THIS REGULATION : Article 1 For the 1985/86 marketing year : (a) the minimum price referred to in Article 3b of Regulation (EEC) No 516/77 to be paid to produ ­ cers for unprocessed dried sultanas of category 4, and (b) the production aid referred to in Article 3c of the same Regulation for dried sultanas of category 4 shall be as set out in the Annex. Article 2 In respect of currants : (a) the minimum price set out in the Annex shall be multiplied by the coefficient 0,97 and by those listed in Annex I to Commission Regulation (EEC) No 2347/84 (5), and (b) the production aid set out in the Annex shall be reduced by 4,70 ECU per 100 kilograms net. (  ) OJ No L 73 , 21 . 3 . 1977, p. 1 . ( 2) OJ No L 81 , 23 . 3 . 1985, p. 10 . ( 3 ) OJ No L 123 , 9 . 5 . 1984, p. 25 . (4) OJ No L 137, 27 . 5 . 1985, p . 43 . 0 OJ No L 219 , 16 . 8 . 1984, p . 1 . 31 . 7 . 85 Official Journal of the European Communities No L 199/27 Article 3 1 For the marketing year 1985/86 the amount by which the minimum price for unprocessed dried grapes is to be increased on the first of each month for the period 1 November to 1 August is hereby fixed at 1,557 ECU per 100 kilograms net of sultanas of category 4. For other categories of sultanas and for currants the amount shall be multiplied by the coefficient appli ­ cable to the minimum price listed in Annex I to Regulation (EEC) No 2347/84. In addition, the amounts applicable to currants shall be multiplied by the coefficient 0,97. Article 4 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1985 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I. Minimum price to be paid to the producers Product ECU per 100 kilograms ex producer Unprocessed sultanas of category 4 133,17 II . Production aid Product ECU per 100 kilograms net Dried sultanas of category 4 66,03